358 F.2d 311
Dr. Ernest C. SAMUEL and Edward H. Barney, Appellants,v.Vivian Ann LAFARGUE, a minor by Margaret Christmas Lafargue, Her Mother and Next Friend, Appellees.
No. 22373.
United States Court of Appeals Fifth Circuit.
April 11, 1966.

Appeal from the United States District Court for the Southern District of Mississippi; Sidney C. Mize, Judge.
Rae Bryant, Gulfport, Miss., James H. Drury and Drury & Lozes, New Orleans, La., for appellants.
Robert B. Adam, Gulfport, Miss., John D. Lambert, Jr., and Coe, Nowalsky & Lambert, New Orleans, La., for appellees.
Before JONES and BELL, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
The fact issues in this diversity case were submitted to and decided by a jury. No reversible error is shown in the application of controlling legal principles by the rulings and instructions of the court. The judgment of the district court is


2
Affirmed.